TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO.   03-17-00804-CR
                                     NO.   03-17-00805-CR
                                     NO.   03-17-00806-CR
                                     NO.   03-17-00807-CR


                           Christopher Lynn Newberry, Appellant

                                                v.

                                 The State of Texas, Appellee




           FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
  NOS. D-1-DC-16-301801; D-1-DC-16-301800; D-1-DC-16-301799; & D-1-DC-16-205616
           THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due February 7, 2018. On counsel’s

motions, the time for filing was extended to May 10, 2018. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than June 11, 2018. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.
              It is ordered on May 11, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish




                                               2